DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/8/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US Pub No. 2016/0093808) in view of Huh (US Pub No. 2018/0248126)
Regarding Claim 1-9, Adamovich et al. teaches a composition for an organic optoelectronic device comprising a first host compound represented by chemical formula 1, and a second host compound represented by chemical formula 2 [0077, e-host, and h-host] :
In page 13, see compound in top left of page, the compound below is compound A89, where X is sulfur, R1-R3 is hydrogen, L1 is phenyl, X1-X3 are nitrogen, L2-L3 are single bonds, Rb-Rc are phenyl groups
In page 46, para. 104, and page 51 (compound F21) Z1 is phenyl, Y1 is single bond, R4-R6 are hydrogen, m is 0, R7 is hydrogen, one of R8-R9 is hydrogen, and the other is phenyl, Y2 is single bond, Z2 is a phenyl group

    PNG
    media_image1.png
    451
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    532
    media_image2.png
    Greyscale



Huh et al. teaches a compound used as a host material in an emission layer [0122] used to provide improved efficiency, low driving voltage, and improved lifetime characteristics [0023]. The compound shown below:
In page 66, compound 71, where R1-R3 are hydrogen, X is oxygen, L1 is single bond, L2 and L3 are both single bond, X1-X3 are nitrogen, Rb and Rc are phenyl group

    PNG
    media_image3.png
    347
    350
    media_image3.png
    Greyscale


 
Since Adamovich et al. teaches a emissive layer comprising a host comprising a dibenzofuran, and exhibiting good lifetime and efficiency [0058], and Huh et al. teaches a compound used as a host material in a emission layer [0122] used to provide improved efficiency, low driving voltage, and improved lifetime characteristics [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the e-host (first host compound) of Adamovich et al. with the host of Huh et al. in order to provide improved efficiency, low driving voltage, and improved lifetime characteristics [0023].
Although modified Adamovich et al. does not explicitly teaches the claimed compound, modified Adamovich et al. teaches finite number of host materials; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired host materials as it is merely the selection of a finite amount of recognized host materials in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 10, within the combination above, modified Adamovich et al. teaches an organic optoelectronic device, comprising an anode and a cathode facing each other, and
at least one organic layer disposed between the anode and the cathode
wherein the organic layer comprises the composition for an organic optoelectronic device of claim 1 [0018, 0058, 0077].
	Regarding Claim 11, within the combination above, modified Adamovich et al. teaches wherein the organic layer comprises a light emitting layer, and the composition for an organic optoelectronic device is included as a host of the light emitting layer [0018, 0058, 0077].
	Regarding Claim 12, within the combination above, modified Adamovich et al. teaches a display device comprising the organic optoelectronic device of claim 10 [0043].
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726